DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “in a single plan” which appears to mean “in a single plane”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 5,059,120) in view of Heppe et al. (GB 2014456).
Lee shows an apparatus for use in recording a maxillary-arch relationship of a patient's teeth comprising a bite fork (22), the bite fork including a generally u-shaped planar member having a upper surface and a lower surface (upper and lower portions of 22); and a first arm extending from a second arm thereby forming the U-shaped planar member (Fig. 2); b) an impressionable material coupled to, the top surface of the bite fork (32 or 50).  With respect to claim 2, further comprising a handle extending from the bite fork (20).  With respect to claim 3, wherein a dental impression pad is coupled to a the top surface of the bite fork (32 or 50 in particular), wherein the dental impression pad comprises a backing strip (at 42 or 48), the impressionable material on one side of the backing strip (32 or 50), and an adhesive in another side of the backing strip (34).  With respect to claims 10-11, wherein the bite fork is in the form of a plate in the general shape of a row of teeth (see Figures) with an upper surface in a single plane (see 22 in Fig. 2 for instance).
However Lee fails to show a removably attachable bite fork stabilizer comprising a u-shaped member having a first leg and a second leg extending from the first leg to thereby form the u- shaped member; the u-shaped member formed of an elastically deformable material and adherently secured to the bite fork, whereby the bite fork stabilizer is positioned to fit directly above all the lower teeth of a patient when the apparatus is inserted into the patient's mouth; and d) an adhesive layer disposed between the bite fork and the bite fork stabilizer.  
Heppe similarly teaches a dental tray/fork including a removably attachable bite fork stabilizer comprising a u-shaped member having a first leg and a second leg extending from the first leg to thereby form the u- shaped member (10); the u-shaped member formed of an elastically deformable material and adherently secured to the bite fork (via tape 13), whereby the bite fork stabilizer is positioned to fit directly above all the lower teeth of a patient when the apparatus is inserted into the patient's mouth (may be positioned as such); and an adhesive layer disposed between the bite fork and the bite fork stabilizer (tape 13).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s device by having the stabilizer as taught by Heppe in order to allow for more steady and evenly distributed pressure, particularly when taking an impression of just one arch (page 1, line 94-109 for instance).
However, Lee/Heppe fails to show with respect to claim 4, wherein the elastically deformable foam layer material comprises a polyethylene foam or an open cell foam.  The Office takes official notice that these are both well known impression materials in the dental art and substitution in the device of Lee/Heppe would have been obvious.
However, Lee/Heppe fails to show with respect to claim 6, wherein a second bite fork stabilizer that is elastically deformable is coupled to the bite fork stabilizer coupled to the bottom surfaces of the bite fork or with respect to claim 7, wherein two or more additional bite fork stabilizer are spaced on the bottom surface of the bite fork.  This is considered a mere duplication of parts that would provide the same benefits of the first bite fork stabilizer and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee/Heppe to have multiple stabilizers.
However, Lee/Heppe fails to show with respect to claim 8, wherein the first leg and the second leg each has a width in the range of about 10mm to about 30 mm and with respect to claim 9, further comprising a facebow or earbow attached to the bite fork.  The Office takes official notice that these are well known dimensions of bite forks in the dental art and use with facebows or earbows are well known in the dental art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,905,535. Although the claims at issue are not identical, they are not patentably distinct from each other because bite forks and associated pads are well known in the art to be of u-shaped planar members having two legs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772